IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45589

STATE OF IDAHO,                                )
                                               )   Filed: July 26, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
DAVID ALLEN STRANGE,                           )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Washington County. Hon. Susan E. Wiebe, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       David Allen Strange pled guilty to aggravated assault. Idaho Code § 18-905(a). The
district court sentenced Strange to a unified term of five years with two years determinate and
retained jurisdiction. The district court later relinquished jurisdiction. Strange filed an Idaho
Criminal Rule 35 motion for reduction of sentence, which the district court denied. Strange
appeals asserting that the district court abused its discretion by denying his Rule 35 motion in
view of the new and additional information presented with the motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Strange’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Strange’s
Rule 35 motion is affirmed.




                                              2